Citation Nr: 0718426	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, variously diagnosed as a 
depressive disorder and an anxiety disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin condition.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for scars 
as residuals of smallpox.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from June 1952 to 
April 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of September 2003 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A rating decision by the RO in May 1999 denied the 
appellant's claim of entitlement to service connection for 
psychiatric disability and a skin condition.  The veteran did 
not initiate an appeal to the Board of that determination by 
the RO by filing a timely notice of disagreement, and so the 
denial of entitlement to service connection for psychiatric 
disability and a skin condition became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a).   Thereafter, the veteran submitted additional 
evidence in an attempt to reopen his claims for service 
connection for an acquired psychiatric disorder and a skin 
condition.  The RO found that the additional evidence was not 
new and material, and the current appeal on those issues 
ensued.  

A decision by the Board in March 2000 denied the appellant's 
claim of entitlement to service connection for scars as 
residuals of smallpox.  The veteran-appellant did not file a 
timely appeal of the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and, 
consequently, that Board decision is final.  See 38 U.S.C.A. 
§ 7104(b).  The veteran has submitted additional evidence in 
an attempt to reopen his claim for service connection for 
scars as residuals of smallpox.  The RO found that the 
additional evidence is not new and material, and the current 
appeal on that issue ensued.  

FINDINGS OF FACT

1.  An unappealed RO decision in May 1999 denied entitlement 
to service connection for an acquired psychiatric disorder 
and a skin condition.

2.  Evidence added to the record since May 1999 concerning 
the veteran's psychiatric status and a skin condition does 
not relate to an unestablished fact necessary to substantiate 
the service connection claims or raise a reasonable 
possibility of substantiating the claims. 

3.  An unappealed Board decision in March 2000 denied 
entitlement to service connection for scars as residuals of 
smallpox. 

4.  Evidence added to the record since March 2000 does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for scars as residuals of 
smallpox or raise a reasonable possibility of substantiating 
that claim.

CONCLUSIONS OF LAW

1.  An unappealed RO decision in May 1999, which denied 
entitlement to service connection for an acquired psychiatric 
disorder and a skin condition, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Additional evidence presented and secured since May 1999 
is not new and material, and the claims of entitlement to 
service connection for an acquired psychiatric disorder and a 
skin condition is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006). 

3.  An unappealed Board decision in March 2000, which denied 
entitlement to service connection for scars as residuals of 
smallpox disorder, is final.  38 U.S.C.A. § 7104(b) (West 
2002). 

4. Additional evidence presented and secured since March 2000 
is not new and material, and the claim of entitlement to 
service connection for scars as residuals of smallpox is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case, the appellant was provided with the notice 
required by the VCAA by 
letters dated in April 2003 and September 2003 from the RO.  
In the April 2003 letter, the veteran was specifically 
informed by VA of the evidence required to reopen and 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The letter did not explicitly request that the 
veteran provide any evidence in his possession that pertains 
to his service connection claims.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter, the 
Board finds that he was notified of the need to provide such 
evidence as the April 2003 letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
the RO.  The RO also sent the veteran a letter in August 
2003, which continued to inform him that new and material 
evidence was required to reopen the claims and of the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  
 
During the pendency of this appeal, the Court issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen a 
previously denied claim, and must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to service connection.  In Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
while the VCAA notice need not be contained in a single 
communication, post- decisional documents (e.g., Statements 
or Supplemental Statements of the Case) cannot satisfy the 
duty to notify. The Federal Circuit further held that such 
notice should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  In this case, the RO 
provided notice to the veteran in September 2003 which 
informed the veteran of the reasons for the prior denials.  
This letter was followed by readjudication in a statement of 
the case dated in January 2004, thereby meeting the 
requirements of Mayfield.  The April 2003 letter informed him 
of the types of evidence that should be submitted to reopen 
the claim.  

Also during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  As the Board is denying his 
appeal, there can be no possibility of any prejudice to the 
appellant under the holding in Dingess.   

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  See VCAA notices; rating decisions and 
cover letters; statement of the case; supplemental statements 
of the case; and statements from the veteran, in particular a 
statement in support of claim dated in July 2004 which 
indicated that he had reviewed the supplemental statement of 
the case and had no additional evidence to submit.  

Regarding VA's duty to assist the veteran, it is noted that 
all available evidence pertaining to the issues on appeal has 
been obtained.  The record before the Board contains service 
medical records, post-service medical records of the 
appellant and the report of a VA medical examination of the 
appellant.  Neither the appellant, nor his representative, 
has identified any additional existing pertinent evidence 
which could be obtained to reopen and substantiate the 
claims, and the Board is not aware of any such evidence.  
Under these circumstances, the Board is satisfied that VA has 
complied with its duty to assist the veteran.  

For the reasons stated, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues on appeal discussed in this decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

A regulatory change in the definition of new and material 
evidence applies prospectively to all claims made on or after 
August 29, 2001.  38 C.F.R. § 3.156(a).  As the appellant 
attempted to reopen his claims after that date, the amended 
version of the law applies in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claims 
may be evaluated, after ensuring that the duty to assist has 
been met.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge. 

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1). 

At the time of the prior final disallowance of the claim for 
service connection for an acquired psychiatric disorder and 
skin condition by rating action in May 1999, the evidence of 
record included the appellant's service medical records, his 
statements in writing in support of his claim, and reports of 
post-service VA examinations.

The bases of the prior final denial of service connection for 
psychiatric disability were the absence of any convincing 
evidence that the veteran had treatment for an acquired 
psychiatric disorder during his period of active duty service 
and the lack of any competent medical evidence, such as a 
medical nexus opinion, medically linking the appellant's 
currently diagnosed mental disorder(s) to service.  

The evidence added to the record since May 1999 concerning 
the appellant's psychiatric status includes his statements in 
writing, a VA examination report dated in April 2001, hearing 
testimony on the matter and his wife's testimony at a hearing 
before a Decision Review Officer (DRO) of the RO in May 2004.  
The veteran has stated that he feels his psychiatric 
condition was caused by the chicken pox / smallpox he had in 
service.  The opinions stated by the appellant and his wife 
about the nature and etiology of his current psychiatric 
disability do not suffice to reopen the claim because, as 
laypersons without medical training or expertise, they are 
not qualified to provide a medical opinion on a question of 
medical diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The additional evidence concerning the appellant's 
psychiatric illness is new but not material and is, 
therefore, not sufficient to warrant the reopening of the 
claim of entitlement to service connection for an acquired 
psychiatric disorder which was the subject of a prior final 
disallowance.  See 38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§ 3.156(a).  None of the new evidence tends to show that the 
veteran had signs of a psychiatric disorder in service or 
that the current psychiatric disability is related to 
service.  

The bases of the prior final denial of service connection for 
a skin condition were the absence of any convincing evidence 
that the veteran had treatment for a skin condition during 
his period of active duty service and the lack of any 
competent medical evidence showing a current diagnosis of a 
skin condition.  An April 1970 examination report had noted 
that there were no skin diseases.  A statement from Dr. 
Calderon, dated in November 1998, noted that the veteran had 
many areas on his skin affected by [illegible], which in his 
opinion, were the sequellae of varicella that he had in 
service.  In December 1978, the veteran reported during the 
course of a VA examination in December 1998 that he 
experienced itching, wart formations and blistering on the 
scar areas.  After a physical examination and after reviewing 
the statement of Dr. Calderon, the VA examiner noted the skin 
had normal texture, with no ulceration or breakdown, and that 
there was no inflammation, edema or keloid formation on the 
scars.  The examiner diagnosed residual scars of both index 
fingers on the left hand, healed.  

The evidence added to the record since May 1999 concerning 
the appellant's claim for a skin condition includes his 
statements in writing and hearing testimony on the matter, to 
include his wife's testimony at a hearing before a DRO in May 
2004.  The veteran stated that the infection he had in 
service penetrated his entire body and from then on he has 
suffered from warts, fungi and spots on the hands and feet.  
The opinions stated by the appellant and his wife about the 
etiology of a skin condition do not suffice to reopen the 
claim because, as laypersons without medical training or 
expertise, they are not qualified to provide a medical 
opinion on a question of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).    

The additional evidence concerning the appellant's claim for 
entitlement to service connection for a skin disorder is new 
but not material and is, therefore, not sufficient to warrant 
the reopening of the claim which was the subject of a prior 
final disallowance.  See 38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. § 3.156(a).  None of the new evidence tends to show 
that the veteran had either manifestations of a skin 
condition in service or a current skin disability which is 
related to service.  

At the time of the Board's decision in March 2000 denying 
entitlement to service connection for residuals of smallpox, 
the evidence of record included a diagnosis in service of an 
acute episode of smallpox from which the appellant recovered 
fully, his testimony at a hearing in December 1998 before a 
hearing officer of the RO, and the medical opinion of a VA 
physician who reviewed the appellant's pertinent medical 
records in the claims file and conducted a clinical 
examination of the appellant that scars on his fingers and on 
his left hand which were noted on examination were not 
residuals of an episode of smallpox in service.  In the March 
2000 decision, the Board noted that in support of his claim 
the appellant had submitted a statement from a private 
physician of his that he had scars due to "chickenpox" but 
that there was no statement or medical opinion relating any 
current scars on the appellant's body to an episode of 
smallpox in service.  

The evidence added to the record since March 2000 concerning 
the appellant's claimed residuals of smallpox includes his 
statements in writing and hearing testimony on the matter 
before the DRO in May 2004.  The opinions stated by the 
appellant and his wife about the nexus between claimed scar 
residuals and the episode of smallpox in service do not 
suffice to reopen the claim because, as laypersons, they are 
not qualified to provide a medical opinion on a question of 
causation.  See Espiritu.

The additional evidence concerning the appellant's claimed 
residuals of smallpox is new but not material and is, 
therefore, not sufficient to warrant the reopening of the 
claim of entitlement to service connection for residuals of 
smallpox which was the subject of a prior final disallowance 
by the Board's March 2000 decision.  See 38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156(a).  
	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received to reopen 
claims of entitlement to service connection for an acquired 
psychiatric disorder, a skin condition, and scars as 
residuals of smallpox, the appeal is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


